Filed 11/16/17
Opinion on remand from Supreme Court

                               CERTIFIED FOR PUBLICATION

                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                   STATE OF CALIFORNIA



 CLEVELAND NATIONAL FOREST                        D063288
 FOUNDATION et al.,
     Plaintiffs and Appellants,

         v.                                       (Super. Ct. No. 37-2011-00101593-
                                                  CU-TT-CTL)
 SAN DIEGO ASSOCIATION OF
 GOVERNMENTS et al.,
      Defendants and Appellants;
 THE PEOPLE,
      Intervenor and Appellant.
 CREED-21 et al.,                                 (Super. Ct. No. 37-2011-00101660-
      Plaintiffs and Appellants,                  CU-TT-CTL)

         v.

 SAN DIEGO ASSOCIATION OF
 GOVERNMENTS et al.,
      Defendants and Appellants;
 THE PEOPLE,
      Intervenor and Appellant.

       APPEAL from a judgment of the Superior Court of San Diego County,

Timothy B. Taylor, Judge. Judgment reversed in part, affirmed in part, modified in part,

and remanded with directions.
          The Sohagi Law Group, Margaret M. Sohagi, Philip A. Seymour; and Julie D.

Wiley for Defendants and Appellants San Diego Association of Governments et al.

          Kamala D. Harris, Attorney General, Timothy R. Patterson and Janill L. Richards,

Deputy Attorneys General, for Intervenor and Appellant.

          Shute, Mihaly & Weinberger, Rachel B. Hooper, Amy J. Bricker, Erin B.

Chalmers; Daniel P. Selmi; Coast Law Group, Marco Gonzalez; Kevin P. Bundy; and

Cory J. Briggs for Plaintiffs and Appellants Cleveland National Forest et al.

                                              I

                                     INTRODUCTION

                                              A

          After the San Diego Association of Governments (SANDAG) certified an

environmental impact report (EIR) for its 2050 Regional Transportation Plan/Sustainable

Communities Strategy (transportation plan), CREED-21 and Affordable Housing

Coalition of San Diego filed a petition for writ of mandate challenging the EIR's

adequacy under the California Environmental Quality Act (CEQA) (Pub. Resources

Code, § 21000 et seq.).1 Cleveland National Forest Foundation and the Center for

Biological Diversity filed a similar petition, in which Sierra Club and the People later

joined.




1     Further statutory references are also to the Public Resources Code unless
otherwise stated.
                                              2
       The superior court granted the petitions in part, finding the EIR failed to carry out

its role as an informational document because it did not analyze the inconsistency

between the state's policy goals reflected in Executive Order S-3-05 (Executive Order)

and the transportation plan's greenhouse gas emissions impacts after 2020. The court

also found the EIR failed to adequately address mitigation measures for the transportation

plan's greenhouse gas emissions impacts. Given these findings, the court declined to

decide any of the other challenges raised in the petitions.

       SANDAG appealed, contending the EIR complied with CEQA in both respects.

Cleveland National Forest Foundation and Sierra Club (collectively, Cleveland) cross-

appealed, contending the EIR further violated CEQA by failing to analyze a reasonable

range of project alternatives, failing to adequately analyze and mitigate the transportation

plan's air quality impacts, and understating the transportation plan's impacts on

agricultural lands. The People separately cross-appealed, contending the EIR further

violated CEQA by failing to adequately analyze and mitigate the transportation plan's

impacts from particulate matter pollution.

       A majority of this court concluded the EIR failed to comply with CEQA in all

identified respects. (Cleveland National Forest Foundation v. San Diego Assn. of

Governments (Nov. 24, 2014, D063288) [nonpub. opn.] (Cleveland I).)

                                             B

       The California Supreme Court granted review on the sole issue of whether the EIR

should have analyzed the transportation plan's impacts against the greenhouse gas

emission reduction goals in the Executive Order. (Cleveland National Forest Foundation

                                              3
v. San Diego Assn. of Governments (2017) 3 Cal.5th 497, 503–504, 510 (Cleveland II).)

The Supreme Court concluded, "The EIR sufficiently informed the public, based on the

information available at the time, about the [transportation] plan's greenhouse gas

impacts and its potential inconsistency with state climate change goals. Nevertheless, we

do not hold that the analysis of greenhouse gas impacts employed by SANDAG in this

case will necessarily be sufficient going forward. CEQA requires public agencies like

SANDAG to ensure that such analysis stay in step with evolving scientific knowledge

and state regulatory schemes." (Cleveland II, at p. 504.)

          Consequently, the Supreme Court reversed this court's judgment "insofar as it

determined that the [EIR's] analysis of greenhouse gas emission impacts rendered the

EIR inadequate and required revision." (Cleveland II, supra, 3 Cal.5th at p. 519.) The

Supreme Court did not grant review of this court's other holdings nor did it express how,

if at all, its opinion affected their disposition. (Ibid.) The Supreme Court remanded the

matter to this court for further proceedings consistent with the Supreme Court's opinion.

(Ibid.)

                                              C

          Cleveland and the People filed supplemental opening briefs (Cal. Rules of Court,

rule 8.200(b)(1)) requesting this court revise its decision in Cleveland I by removing the

discussion of the adequacy of the EIR's analysis of the transportation plan's greenhouse

gas emissions impacts and consistency with the Executive Order, and replacing the

discussion with a reference to the Supreme Court's decision on this issue. Cleveland and



                                               4
the People further requested this court keep the remainder of the decision substantially

intact and publish it as revised.2

       SANDAG did not file a supplemental opening brief, but SANDAG filed a

supplemental responding brief (Cal. Rules of Court, rule 8.200(b)(1)). In its brief,

SANDAG did not assert the Supreme Court's decision in Cleveland II affected any of this

court's other holdings in Cleveland I. Instead, SANDAG asserted the case is moot

because the EIR and the transportation plan have been superseded by more recent

versions, which Cleveland and the People have not challenged. SANDAG also asserted

the EIR and transportation plan will be superseded once more by another EIR and

transportation plan currently being prepared.

       Cleveland and the People dispute the EIR has been superseded and is legally

ineffective.3 They further contend that, even if this case were technically moot, the EIR's

analytical errors are capable of repetition and could evade review because SANDAG

must update the transportation plan every four years.

       We agree with Cleveland and the People that SANDAG has not established this

case is moot. "[A] moot case is one in which there may have been an actual or ripe




2     As Cleveland notes, under current court rules, the Supreme Court's grant of review
would not have affected the publication status of Cleveland I. (Cal. Rules of Court, rules
8.1105(e)(1)(B), 8.1115(e).)

3      In Cleveland II, the Supreme Court granted the People's request to judicially
notice the fact SANDAG had updated the transportation plan in 2015 and included some
analysis of the transportation plan's consistency with the Executive Order. (Cleveland II,
supra, 3 Cal.5th at pp. 510–511.)
                                             5
controversy at the outset, but due to intervening events, the case has lost that essential

character and, thus, no longer presents a viable context in which the court can grant

effectual relief to resolve the matter." (Association of Irritated Residents v. Department

of Conservation (2017) 11 Cal.App.5th 1202, 1222.) While there is evidence in the

record suggesting SANDAG prepared different environmental review documents for the

2015 version of the transportation plan, there is no evidence indicating the EIR at issue in

this case has been decertified and can no longer be relied upon for the current version or

future versions of the transportation plan, or for projects encompassed with the

transportation plan. Additionally, while there is evidence suggesting the environmental

review documents associated with the 2015 version of the transportation plan may have

addressed this court's concerns about the EIR's greenhouse gas emissions impacts

analysis, there is no evidence indicating these environmental review documents

addressed this court's concerns about any of the EIR's other analytical deficiencies.

Consequently, on this record, it appears this case may still be able to provide Cleveland

and the People with effective relief because correcting the defects in the EIR may result

in modifications to the current version or future versions of the transportation plan, or to

projects encompassed within the transportation plan.4 (See Woodward Park

Homeowners Assn. v. Garreks, Inc. (2000) 77 Cal. App. 4th 880, 888.)



4       SANDAG will have an opportunity to demonstrate whether and how it may have
already addressed the EIR's identified deficiencies when it submits its return to the
peremptory writ of mandate. (§ 21168.9, subd. (b) ["The trial court shall retain
jurisdiction over the public agency's proceedings by way of a return to the peremptory
writ until the court has determined that the public agency has complied with [CEQA]"].)
                                              6
       Even if this case were moot, its falls within the exception for cases "present[ing]

important questions of continuing public interest that may evade review" because of the

frequency with which SANDAG must update the transportation plan (see part II.B.1.b,

post) as well as the nature of a program EIR and the associated limits on future

environmental review (see part II.A.2, post). (California Cannabis Coalition v. City of

Upland (2017) 3 Cal.5th 924, 933; Cleveland II, supra, 3 Cal.5th at p. 511; Peterson v.

City of San Diego (1983) 34 Cal. 3d 225, 227.) We, therefore, exercise our discretion to

once again address the issues presented in this appeal that were not reviewed or decided

by the Supreme Court in Cleveland II. (California Cannabis Coalition v. City of Upland,

supra, at p. 933.)

                                             II

                                       DISCUSSION

                                             A

                                              1

                                  General Role of an EIR

       "The Legislature has made clear that an EIR is 'an informational document' and

that '[t]he purpose of an environmental impact report is to provide public agencies and

the public in general with detailed information about the effect which a proposed project

is likely to have on the environment; to list ways in which the significant effects of such a

project might be minimized; and to indicate alternatives to such a project.' " (Laurel

Heights Improvement Assn. v. Regents of University of California (1988) 47 Cal. 3d 376,



                                              7
391 (Laurel Heights); Guidelines, § 15002.)5 "The EIR is the primary means of

achieving … the policy of this state to 'take all action necessary to protect, rehabilitate,

and enhance the environmental quality of the state.' [Citation.] The EIR is therefore 'the

heart of CEQA.' [Citations.] An EIR is an 'environmental "alarm bell" whose purpose it

is to alert the public and its responsible officials to environmental changes before they

have reached ecological points of no return.' [Citations.] The EIR is also intended 'to

demonstrate to an apprehensive citizenry that the agency has, in fact, analyzed and

considered the ecological implications of its action.' [Citations.] Because the EIR must

be certified or rejected by public officials, it is a document of accountability. If CEQA is

scrupulously followed, the public will know the basis on which its responsible officials

either approve or reject environmentally significant action, and the public, being duly

informed, can respond accordingly to action with which it disagrees. [Citations.] The

EIR process protects not only the environment but also informed self-government."

(Laurel Heights, supra, at p. 392; accord, Cleveland II, supra, 3 Cal.5th at p. 511.)




5      All references to Guidelines are to the CEQA Guidelines, which are located in title
14 of the California Code of Regulations beginning at section 15000. "In interpreting
CEQA, we accord the Guidelines great weight except where they are clearly
unauthorized or erroneous." (Neighbors for Smart Rail v. Exposition Metro Line
Construction Authority (2013) 57 Cal. 4th 439, 448, fn. 4 (Smart Rail).)

                                               8
                                              2

                                  Role of a Program EIR

       The EIR at issue in this case is a program EIR. A "program EIR is an EIR which

may be prepared on a series of actions that can be characterized as one large project" and

are related in specified ways. (Guidelines, § 15168, subd. (a); Town of Atherton v.

California High-Speed Rail Authority (2014) 228 Cal. App. 4th 314, 343 (Atherton).) The

use of a program EIR can: "(1) Provide an occasion for a more exhaustive consideration

of effects and alternatives than would be practical in an EIR on an individual action, [¶]

(2) Ensure consideration of cumulative impacts that might be slighted in a case-by-case

analysis, [¶] (3) Avoid duplicative reconsideration of basic policy considerations, [¶] (4)

Allow the lead agency to consider broad policy alternatives and program wide mitigation

measures at an early time when the agency has greater flexibility to deal with basic

problems or cumulative impacts, [and] [¶] (5) Allow reduction in paperwork."

(Guidelines, § 15168, subd. (b); Atherton, supra, at pp. 343–344.)

       "[W]here an agency prepares a 'program EIR' for a broad policy document …,

Guidelines section 15168, subdivision (c)(2) allows agencies to limit future

environmental review for later activities that are found to be 'within the scope' of the

program EIR." (Latinos Unidos de Napa v. City of Napa (2013) 221 Cal. App. 4th 192,

196; accord, Citizens Against Airport Pollution v. City of San Jose (2014) 227
Cal. App. 4th 788, 801–802.) Further environmental review for such activities is required

only where "(a) Substantial changes are proposed in the project which will require major

revisions of the [EIR]. [¶] (b) Substantial changes occur with respect to the

                                              9
circumstances under which the project is being undertaken which will require major

revisions in the [EIR]. [¶] (c) New information, which was not known or could not have

been known at the time the [EIR] was certified as complete, becomes available."

(§ 21166; May v. City of Milpitas (2013) 217 Cal. App. 4th 1307, 1325–1326; accord,

Citizens Against Airport Pollution v. City of San Jose, supra, at p. 802.)

       Because of these limitations, once an EIR is finally approved, a court generally

cannot compel an agency to perform further environmental review for any known or

knowable information about the project's impacts omitted from the EIR. (Citizens

Against Airport Pollution v. City of San Jose, supra, 227 Cal.App.4th at pp. 807–808;

Citizens for Responsible Equitable Environmental Development v. City of San Diego

(2011) 196 Cal. App. 4th 515, 531–532.) A court also generally cannot compel an agency

to perform further environmental review if new regulations or guidelines for evaluating

the project's impacts are adopted in the future. (Concerned Dublin Citizens v. City of

Dublin (2013) 214 Cal. App. 4th 1301, 1320; Fort Mojave Indian Tribe v. Department of

Health Services (1995) 38 Cal. App. 4th 1574, 1605.)

       Hence, "[d]esignating an EIR as a program EIR … does not by itself decrease the

level of analysis otherwise required in the EIR. 'All EIR's must cover the same general

content. [Citations.] The level of specificity of an EIR is determined by the nature of the

project and the "rule of reason" [citation], rather than any semantic label accorded to the

EIR.' " (Friends of Mammoth v. Town of Mammoth Lakes Redevelopment Agency (2000)

82 Cal. App. 4th 511, 533.) Consequently, in considering a challenge to a program EIR,

"it is unconstructive to ask whether the EIR provided 'project-level' as opposed to

                                             10
'program-level' detail and analysis. Instead, we focus on whether the EIR provided

'decision makers with sufficient analysis to intelligently consider the environmental

consequences of [the] project.' " (Citizens for a Sustainable Treasure Island v. City and

County of San Francisco (2014) 227 Cal. App. 4th 1036, 1052.)

                                               3

                            Standard of Review in CEQA Cases6

       "[I]n a CEQA case, as in other mandamus cases, [our review] is the same as the

trial court's: [we review] the agency's action, not the trial court's decision; in that sense

[our review] is de novo. (Vineyard, supra, 40 Cal.4th at p. 427.) However, our inquiry

extends " 'only to whether there was a prejudicial abuse of discretion.' ([§ 21168.5].)"

(Vineyard, at p. 426.)

       "[A]n agency may abuse its discretion under CEQA either by failing to proceed in

the manner CEQA provides or by reaching factual conclusions unsupported by

substantial evidence. (§ 21168.5.) Judicial review of these two types of error differs




6      The California Supreme Court is currently reviewing the standard and scope of
judicial review under CEQA. (Sierra Club v. County of Fresno (2014) 226 Cal. App. 4th
704 [172 Cal. Rptr. 3d 271], review granted Oct. 1, 2014, S219783.) Pending further
guidance, we endeavor to apply the review dichotomy most recently articulated by the
Supreme Court. (Vineyard Area Citizens for Responsible Growth, Inc. v. City of Rancho
Cordova (2007) 40 Cal. 4th 412, 426–427, 435 (Vineyard); accord, Banning Ranch
Conservancy v. City of Newport Beach (2017) 2 Cal.5th 918, 935; Center for Biological
Diversity v. Department of Fish & Wildlife (2015) 62 Cal. 4th 204, 214–215; Save Tara v.
City of West Hollywood (2008) 45 Cal. 4th 116, 131; In re Bay-Delta etc. (2008) 43
Cal. 4th 1143, 1161–1162 (Bay-Delta); Ebbetts Pass Forest Watch v. California Dept. of
Forestry & Fire Protection (2008) 43 Cal. 4th 936, 944.)

                                              11
significantly: While we determine de novo whether the agency has employed the correct

procedures, 'scrupulously enforc[ing] all legislatively mandated CEQA requirements'

[citation], we accord greater deference to the agency's substantive factual conclusions."

(Vineyard, supra, 40 Cal.4th at p. 435.) "In evaluating an EIR for CEQA compliance,

then, [we] must adjust [our] scrutiny to the nature of the alleged defect, depending on

whether the claim is predominantly one of improper procedure or a dispute over the facts.

For example, where an agency failed to require an applicant to provide certain

information mandated by CEQA and to include that information in its environmental

analysis, … the agency 'failed to proceed in the manner prescribed by CEQA.'

[Citations.] In contrast, in a factual dispute over 'whether adverse effects have been

mitigated or could be better mitigated' [citation], the agency's conclusion would be

reviewed only for substantial evidence." (Ibid.)

                                             B

                                          Appeal

                                             1

                                       Background

                                             a

       In 2005 then Governor Arnold Schwarzenegger issued the Executive Order

establishing greenhouse gas emissions reduction targets for California.7 Specifically, the



7     "[A]n executive order is generally regarded as 'a formal written directive of the
Governor.' " (75 Ops.Cal.Atty.Gen. 263 (1992).)

                                            12
Executive Order required reduction of greenhouse gas emissions to 2000 levels by 2010,

to 1990 levels by 2020, and to 80 percent below 1990 levels by 2050.

       The Legislature subsequently enacted the California Global Warming Solutions

Act of 2006 (Health & Saf. Code, § 38500 et seq.), referred to by the parties as Assembly

Bill No. 32 (2005–2006 Reg. Sess.) (Assembly Bill 32). Among its provisions,

Assembly Bill 32 tasked the California State Air Resources Board (CARB) with

determining the state's 1990 greenhouse gas emissions level and approving an equivalent

emissions level to be achieved by 2020. (Health & Saf. Code, § 38550.)

       The Legislature intended for the emissions limit to "continue in existence and be

used to maintain and continue reductions in emissions of greenhouse gases beyond

2020." (Health & Saf. Code, § 38551, subd. (b).) The Legislature also intended for the

emissions limit to work in concert with other environmental protection laws, expressly

stating Assembly Bill 32 does not "relieve any person, entity, or public agency of

compliance with other applicable federal, state, or local laws or regulations, including

state air and water quality requirements, and other requirements for protecting public

health or the environment." (Health & Saf. Code, § 38592, subd. (b).)

       The Legislature also enacted the Sustainable Communities and Climate Protection

Act of 2008 (Stats. 2008, ch. 728; Stats. 2009, ch. 354, § 5), referred to by the parties as

Senate Bill No. 375 (2007–2008 Reg. Sess.) (Senate Bill 375). In enacting Senate Bill

375, the Legislature found automobiles and light trucks are responsible for 30 percent of

the state's greenhouse gas emissions. (Stats. 2008, ch. 728, § 1(a).) Accordingly, Senate

Bill 375 directed CARB to develop regional greenhouse gas emission reduction targets

                                             13
for automobiles and light trucks for 2020 and 2035. (Gov. Code, § 65080, subd.

(b)(2)(A).) The targets established by CARB for the San Diego region require a 7

percent per capita reduction in carbon dioxide emissions by 2020 and a 13 percent per

capita reduction by 2035 (compared to a 2005 baseline).8 CARB must update these

targets every eight years until 2050, and may update the targets every four years based on

changing factors. (Gov. Code, § 65080, subd. (b)(2)(A)(iv).)

       More recently, while this case was pending before the Supreme Court, the

Legislature "enacted Senate Bill 32 (2015–2016 Reg. Sess.), adding Health and Safety

Code section 38566, which adopts a goal of reducing greenhouse gas emissions by 40

percent below 1990 levels by the year 2030. ... The legislation directs CARB to craft

regulations to implement its goal. (Health & Saf. Code, § 38566.) These regulations

may further clarify the way forward for public agencies to meet the state's 2050 climate

goals." (Cleveland II, supra, 3 Cal.5th at p. 518–519.)

                                            b

       The transportation plan, which SANDAG must prepare every four years

(23 U.S.C. § 134(c); Gov. Code, § 65080, subds. (a) & (d)), "serves as the long-range

plan designed to coordinate and manage future regional transportation improvements,

services, and programs among the various agencies operating within the San Diego

region." In enacting Senate Bill 375, the Legislature found the state's emissions




8      The transportation plan meets these limited scope targets.

                                            14
reductions goals cannot be met without improved land use and transportation policy.

Consequently, Senate Bill 375 (Gov. Code, § 65080, subd. (b)(2)(B)) mandates the

transportation plan include a sustainable communities strategy to, as the EIR states,

"guide the San Diego region toward a more sustainable future by integrating land use,

housing, and transportation planning to create more sustainable, walkable, transit-

oriented, compact development patterns and communities that meet [CARB's greenhouse

gas] emissions targets for passenger cars and light-duty trucks." Once the sustainable

communities strategy is approved, some transit priority projects consistent with the

strategy are exempt from CEQA requirements. Other transit priority projects, residential

projects, and mixed-use projects consistent with the strategy are subject to streamlined

CEQA requirements. (§§ 21155–21155.4, 21159.28; Guidelines, § 15183.3.)

                                             2

                     Analysis of Greenhouse Gas Emissions Impacts

       The EIR analyzed the transportation plan's greenhouse gas emissions impacts

against three significance thresholds for each of the planning years 2020, 2035, and 2050.

Under the first threshold, the EIR posited the transportation plan's impacts would be

significant if the transportation plan's implementation were to increase greenhouse gas

emissions compared to existing, or 2010, conditions. Under the second threshold, the

EIR posited the transportation plan's impacts would be significant if the transportation

plan's implementation conflicted with CARB's regional automobile and light truck

emissions reductions targets. Under the third threshold, the EIR stated the transportation

plan's impacts would be significant if the transportation plan's implementation conflicted

                                            15
with either CARB's climate change scoping plan (Scoping Plan) or SANDAG's own

Climate Action Strategy.9

       The EIR concluded the transportation plan's greenhouse gas emissions impacts

would be significant under the first significance threshold for the 2035 and 2050 planning

years because the emissions would be higher in those planning years than in 2010. The

EIR concluded the greenhouse gas emissions impacts would be less than significant in all

other respects analyzed.10

       The Supreme Court concluded SANDAG did not abuse its discretion in the

manner in which SANDAG chose to analyze the transportation plan's impacts.

(Cleveland II, supra, 3 Cal.5th at p. 518.) Nevertheless, the Court cautioned its

conclusion did not mean the EIR's analysis could "serve as a template for future EIRs.

Under CEQA, '[t]he determination of whether a project may have a significant effect on

the environment calls for careful judgment on the part of the public agency involved,




9      The Scoping Plan is CARB's roadmap for achieving greenhouse gas emissions
reductions. The Climate Action Strategy is SANDAG's guide for addressing climate
change. The Climate Action Strategy emphasizes the areas where the greatest impact can
be made at the local level, including transportation infrastructure.

10     The People and Cleveland have not challenged these conclusions and their
propriety is not before us. Nonetheless, regarding the third significance threshold, we
note the Climate Action Strategy expresses far stronger views than the transportation plan
on the steps necessary to achieve the state's long-term greenhouse gas emissions
reductions goals. For example, the Climate Action Strategy maintains achieving the
goals "will require fundamental changes in policy, technology, and behavior" and "[b]y
2030, the region must have met and gone below the 1990 [emissions] level and be well
on its way to doing its share for achieving the 2050 greenhouse gas reduction level."

                                            16
based to the extent possible on scientific and factual data.' (Guidelines, § 15064, subd.

(b).) As more and better data become available, analysis of the impact of regional

transportation plans on greenhouse gas emissions will likely improve. ... A regional

planning agency like SANDAG, charged with assisting the implementation of the state's

climate goals, must straightforwardly address in the relevant environmental review

documents whether its regional transportation plan as a whole is in accord with those

goals." (Cleveland II, supra, at p. 518.)

                                             3

                    Mitigation of Greenhouse Gas Emissions Impacts

                                             a

       To mitigate the significant greenhouse gas emissions impacts found under the first

threshold, the EIR identified three mitigation measures it deemed feasible.11 The first

mitigation measure required SANDAG to update its future regional comprehensive plans,

regional transportation plans, and sustainable communities plans to incorporate policies

and measures leading to reduced greenhouse gas emissions. The second mitigation

measure encouraged the San Diego region cities and the County of San Diego (County)

to adopt and implement climate action plans for reducing greenhouse gas emissions to a

level the particular city or the County determined would not be cumulatively




11    " 'Feasible' means capable of being accomplished in a successful manner within a
reasonable period of time, taking into account economic, environmental, legal, social, and
technological factors." (Guidelines, § 15364.)

                                            17
considerable. The second mitigation measure also identified various provisions the plans

should include and stated SANDAG would assist in the preparation of the plans and other

climate strategies through the continued implementation of its own Climate Action

Strategy and energy roadmap program.12 The third mitigation measure stated SANDAG

would and other agencies should require the use of best available control technology to

reduce greenhouse gas emissions during the construction and operation of projects.

       According to the EIR, these mitigation measures encourage reduction in

greenhouse gas emissions, but they do not provide a mechanism guaranteeing such

reductions. Consequently, the EIR concluded the significant impacts found under the

first threshold would remain significant and unavoidable.

       The EIR also considered and rejected three other mitigation measures deemed

infeasible. These mitigation measures were: (1) requiring all vehicles driven within the

region to be zero-emission vehicles or to be powered by renewable energy; (2) requiring

all future construction to be net-zero energy use; and (3) requiring all future construction

activity to include only equipment retrofitted to significantly reduce greenhouse gas

emissions.




12     According to the record, the energy roadmap program "identifies energy-saving
measures that can be integrated into local planning and permitting processes, ordinances,
outreach and education efforts, and municipal operations."

                                             18
                                             b

       SANDAG contends the EIR adequately addressed mitigation for the transportation

plan's significant greenhouse gas emissions impacts. As this contention is predominately

factual, our review is for substantial evidence. (Vineyard, supra, 40 Cal.4th at p. 435.)

                                             i

       "The core of an EIR is the mitigation and alternatives sections." (Citizens of

Goleta Valley v. Board of Supervisors (1990) 52 Cal. 3d 553, 564; Watsonville Pilots

Assn. v. City of Watsonville (2010) 183 Cal. App. 4th 1059, 1089.) "Section 21002

requires agencies to adopt feasible mitigation measures to substantially lessen or avoid

otherwise significant adverse environmental impacts. [¶] The CEQA guidelines state that

to be legally adequate mitigation measures must be capable of: '(a) Avoiding the impact

altogether by not taking a certain action or parts of an action. (b) Minimizing impacts by

limiting the degree or magnitude of the action and its implementation. (c) Rectifying the

impact by repairing, rehabilitating, or restoring the impacted environment. (d) Reducing

or eliminating the impact over time by preservation and maintenance operations during

the life of the action.' [Citation.]

       "For each significant effect, the EIR must identify specific mitigation measures;

where several potential mitigation measures are available, each should be discussed

separately, and the reasons for choosing one over the others should be stated. If the

inclusion of a mitigation measure would itself create new significant effects, these too,

must be discussed, though in less detail than required for those caused by the project

itself." (Sacramento Old City Assn. v. City Council (1991) 229 Cal. App. 3d 1011, 1027.)

                                            19
       For significant greenhouse gas emissions effects, feasible mitigation measures

may include: "(1) Measures in an existing plan or mitigation program for the reduction

of emissions that are required as part of the lead agency's decision; [¶] (2) Reductions in

emissions resulting from a project through implementation of project features, project

design, or other measures . . . ; [¶] (3) Off-site measures, including offsets that are not

otherwise required, to mitigate a project's emissions; [¶] (4) Measures that sequester

greenhouse gases; [¶] [and] (5) In the case of the adoption of a plan, such as a general

plan, long range development plan, or plans for the reduction of greenhouse gas

emissions, mitigation may include the identification of specific measures that may be

implemented on a project-by-project basis. Mitigation may also include the incorporation

of specific measures or policies found in an adopted ordinance or regulation that reduces

the cumulative effect of emissions." (Guidelines, § 15126.4, subd. (c).)

                                               ii

       At one extreme, the EIR in this case considered and deemed feasible three

measures requiring little to no effort to implement and assuring little to no concrete steps

toward emissions reduction. In addition, according to the EIR, many of the suggestions

contained in these measures have already been incorporated into the transportation plan

and, by implication, the transportation plan's emissions estimates. "A 'mitigation

measure' is a suggestion or change that would reduce or minimize significant adverse

impacts on the environment caused by the project as proposed." (Lincoln Place Tenants

Assn. v. City of Los Angeles (2007) 155 Cal. App. 4th 425, 445.) A mitigation measure is

not part of the project. (Lotus v. Department of Transportation, supra, 223 Cal. App. 4th
20
at p. 656 & fn. 8.) Thus, it is questionable whether these measures even qualify as

mitigation measures.

       At the other extreme, the EIR considered and deemed infeasible three particularly

onerous measures. Each of the measures would be difficult, if not impossible, to enforce

and each requires implementation resources not readily available. Unrealistic mitigation

measures, similar to unrealistic project alternatives, do not contribute to a useful CEQA

analysis. (See Watsonville Pilots Assn. v. City of Watsonville, supra, 183 Cal.App.4th at

p. 1089; 1 Kostka & Zischke, Practice Under the Cal. Environmental Quality Act

(Cont.Ed.Bar 2017) § 15.10.) As none of these measures had any probability of

implementation, their inclusion in the EIR was illusory.

       Missing from the EIR is what CEQA requires: a discussion of mitigation

alternatives that could both substantially lessen the transportation plan's significant

greenhouse gas emissions impacts and feasibly be implemented. (Lincoln Place Tenants

Assn. v. City of Los Angeles, supra, 155 Cal.App.4th at p. 445.) A few examples of

potential alternatives identified in the Climate Action Strategy include supporting the

planning and development of smart growth areas through transportation investments and

other funding decisions; offering incentives for transit-oriented developments in smart

growth areas; coordinating the funding of low carbon transportation with smart growth

development; and encouraging parking management measures that promote walking and

transit use in smart growth areas. Given the absence of any discussion of such mitigation

alternatives, we conclude there is not substantial evidence to support SANDAG's

determination the EIR adequately addressed mitigation for the transportation plan's

                                             21
greenhouse gas emissions impacts. The error is prejudicial because it precluded informed

public participation and decisionmaking. (§ 21005, subd. (a); City of Maywood, supra,

208 Cal.App.4th at p. 386.)

                                              C

                                       Cross-Appeals

                                              1

                                         Forfeiture

       The People's and Cleveland's pleadings and briefs below challenged many aspects

of the EIR in addition to the EIR's analysis and mitigation of greenhouse gas emissions

impacts. In its tentative ruling, the superior court acknowledged the other challenges, but

determined it could resolve the case solely on the greenhouse gas emissions impacts

analysis and mitigation issues and, consequently, it did not need to address the other

challenges. The People and Cleveland through their cross-appeals now seek rulings from

this court on many of the other challenges. SANDAG contends they forfeited these

challenges by failing to attempt to obtain rulings on them below.

       Even if SANDAG's contention were correct, the application of the forfeiture rule

is not automatic and we may excuse forfeiture in cases presenting "an important legal

issue." (In re S.B. (2004) 32 Cal. 4th 1287, 1293.) We are persuaded the legal issues

raised in the cross-appeals are sufficiently important we should exercise our discretion to

excuse any forfeiture. Moreover, we are mindful of the Legislature's intent "that any

court, which finds, or, in the process of reviewing a previous court finding, finds, that a



                                             22
public agency has taken an action without compliance with [CEQA], shall specifically

address each of the alleged grounds for noncompliance." (§ 21005, subd. (c).)

                                              2

                                    Project Alternatives

                                              a

       The EIR analyzed seven project alternatives. They were:

       1.     A no-project alternative, which assumed the transportation plan would not

be adopted and only transportation improvements under construction or development

would be built (Alternative 1);

       2.     A modified funding strategy alternative, which deleted some highway

improvements, delayed other highway improvements, added some transit projects,

advanced other transit projects, and increased some transit service frequencies

(Alternative 2a);

       3.     The same modified funding strategy alternative coupled with a modified

"smart growth" land use pattern, which assumed added infill and redevelopment to

increase residential development density in urban and town center areas and increased

employment within job centers (Alternative 2b);

       4.     A transit emphasis alternative, which advanced the development of some

transit projects, but did not add any new transit projects (Alternative 3a);

       5.     The same transit emphasis alternative, but assuming the modified smart

growth land use pattern (Alternative 3b);



                                             23
         6.     An alternative implementing the transportation plan's transportation

network, but assuming the modified smart growth land use pattern (Alternative 4); and

         7.     A slow growth alternative, which assumed the application of regulations

and/or economic disincentives to slow population and employment and delayed the

complete implementation of the transportation plan by five years (Alternative 5).

                                               b

         Cleveland contends the EIR fails to comply with CEQA because the EIR did not

analyze a reasonable range of project alternatives. As the focus of this contention is

whether the analysis was reasonable and not whether it occurred, the contention presents

a predominately factual question and our review is for substantial evidence. (Vineyard,

supra, 40 Cal.4th at p. 435.)

         "CEQA requires that an EIR, in addition to analyzing the environmental effects of

a proposed project, also consider and analyze project alternatives that would reduce

adverse environmental impacts. [Citations.] The [Guidelines] state that an EIR must

'describe a range of reasonable alternatives to the project … which would feasibly attain

most of the basic objectives of the project but would avoid or substantially lessen any of

the significant effects of the project … .' [Citation.] An EIR need not consider every

conceivable alternative to a project or alternatives that are infeasible. [Citations.]

[¶] . . . [¶]

         " 'There is no ironclad rule governing the nature or scope of the alternatives to be

discussed other than the rule of reason.' [Citation.] The rule of reason 'requires the EIR

to set forth only those alternatives necessary to permit a reasoned choice' and to 'examine

                                               24
in detail only the ones that the lead agency determines could feasibly attain most of the

basic objectives of the project.' [Citations.] An EIR does not have to consider

alternatives 'whose effect cannot be reasonably ascertained and whose implementation is

remote and speculative.' " (Bay-Delta, supra, 43 Cal.4th at p. 1163.) A court will uphold

the selection of project alternatives unless the challenger demonstrates " 'that the

alternatives are manifestly unreasonable and that they do not contribute to a reasonable

range of alternatives.' " (California Native Plant Society v. City of Santa Cruz (2009) 177
Cal. App. 4th 957, 988.)

       In this case, the EIR's discussion of project alternatives is deficient because it does

not discuss an alternative which could significantly reduce total vehicle miles traveled.

Although Alternatives 3a and 3b are labeled "transit emphasis" alternatives, the labeling

is a misnomer. These alternatives mainly advance certain rapid bus projects, but leave

the planned rail and trolley projects largely unchanged. In addition, these alternatives do

not provide any new transit projects or significant service increases. In fact, the "transit

emphasis" alternatives include fewer transit projects than some of the other non-"transit-

emphasis" alternatives.

       The omission of an alternative which could significantly reduce total vehicle miles

traveled is inexplicable given SANDAG's acknowledgment in its Climate Action

Strategy that the state's efforts to reduce greenhouse gas emissions from on-road

transportation will not succeed if the amount of driving, or vehicle miles traveled, is not

significantly reduced. The Climate Action Strategy explained, "Lowering vehicle miles

traveled means providing high-quality opportunities to make trips by alternative means to

                                             25
driving alone such as walking, bicycling, ridesharing, and public transit, and by

shortening vehicle trips that are made. This can be accomplished through improved land

use and transportation planning and related measures, policies and investments that

increase the options people have when they travel." Accordingly, the Climate Action

Strategy recommended policy measures to increase and prioritize funding and system

investments for public transit and transit operations, increase the level of service on

existing routes and provide new public transit service through expanded investments, and

improve the performance of public transit with infrastructure upgrades. Given these

recommendations, their purpose, and their source, it is reasonable to expect at least one

project alternative to have been focused primarily on significantly reducing vehicle trips.

       Instead, it appears the project alternatives focused primarily on congestion relief.

The Climate Action Strategy provides evidentiary support for the consideration of

congestion relief alternatives as it notes, "Eliminating or reducing congestion can lead to

more efficient travel conditions for vehicles and greenhouse gas savings." However, the

transportation plan is a long-term plan and congestion relief is not necessarily an

effective long-term strategy. As the Climate Action Strategy explains, "Measures to

relieve congestion also may induce additional vehicle travel during uncongested periods,

particularly over the long-term, which can partially or fully offset the greenhouse gas

reductions achieved in the short-term from congestion relief. Induced demand

(sometimes called the rebound effect) in transportation refers to the increase in travel that

can occur when the level of service on a roadway or other facility improves. Travelers

sometimes respond to faster travel times and decreased costs of travel by traveling more,

                                             26
resulting in increased vehicle miles traveled." (Fns. omitted.) Given the acknowledged

long-term drawbacks of congestion relief alternatives, there is not substantial evidence to

support the EIR's exclusion of an alternative focused primarily on significantly reducing

vehicle trips. The error is prejudicial because it precluded informed public participation

and decisionmaking. (§ 21005, subd. (a); City of Maywood, supra, 208 Cal.App.4th at

p. 386.)

                                             3

                                   Air Quality Impacts

                                             a

       Eleven air quality monitoring stations throughout the region measure ambient air

pollutant concentrations to determine whether the region's air quality meets federal and

state standards. The region does not meet the state standards for emissions of respirable

particulate matter with an aerodynamic resistance diameter of 10 micrometers or less

(PM10) and fine particulate matter with an aerodynamic resistance diameter of 2.5

micrometers or less (PM2.5).13 The EIR forecasted that the daily tonnage of on-road

mobile emissions of PM10 and PM2.5 from the transportation plan's transportation network

improvements would steadily and substantially increase from 2010 to 2050. The EIR did

not forecast whether there would be any increase in these emissions from regional growth




13     According to the EIR, "respirable" means the particulate matter can "avoid many
of the human respiratory system defense mechanisms and enter deeply into the lung."

                                            27
or land use changes associated with the transportation plan. Instead, the EIR indicated

such forecasting would be done during the next tier of environmental review.

       Five of the region's air quality monitoring stations also sample toxic air

contaminants (TACs), which are contaminants known or suspected to cause cancer or

serious health problems, but for which there are no federal or state ambient air quality

standards. State law also requires facilities to report any emissions of TACs in order to

quantify the amount released, the location of the release, the concentrations to which the

public is exposed, and the resulting potential health risk. (Health & Saf. Code, § 44300

et seq.) In 2009, annual emissions of TACs in the region were estimated to be more than

64.9 million pounds.

       According to the EIR, exposure to TACs can cause cancer and other serious health

problems. This is especially true of exposure to diesel particulate matter, which is

respirable. The EIR further explained, "The carcinogenic potential of TACs is a

particular public health concern because many scientists currently believe that there is no

'safe' level of exposure to carcinogens. Any exposure to a carcinogen poses some risk of

contracting cancer."

       One of the thresholds the EIR used to determine the significance of the

transportation plan's air quality impacts was whether sensitive receptors would be

exposed to substantial pollutant concentrations. For purposes of this threshold, "sensitive

receptors" included children, the elderly, and communities already experiencing high

levels of air pollution and related diseases.



                                                28
          As to PM10 and PM2.5 emissions, the EIR indicated sensitive receptors could be

significantly impacted if they were located near congested intersections. As to TACs, the

EIR indicated TACs emitted from highway vehicles and nonroad equipment tend to

impact those closest to the emission sources. The EIR explained, "[a] growing body of

scientific evidence shows that living or going to school near roadways with heavy traffic

volumes is associated with a number of adverse effects. These include increased

respiratory symptoms, increased risk of heart and lung disease, and elevated mortality

rates."

          Although the EIR recognized regional growth and land use changes associated

with the transportation plan had the potential to expose sensitive receptors to substantial

localized pollutant concentrations, the EIR stated the level of exposure could not and

would not be determined until the next tier of environmental review when facility designs

of individual projects became available. The EIR made identical statements regarding

proposed transportation improvements associated with the transportation plan.

          The EIR summarized several studies linking proximity to heavily traveled roads

and freeways to harmful health effects to children. The EIR also noted CARB had

estimated the region's health risk from diesel particulate matter in 2000 was 720 excess

cancer cases per million and had recommended sensitive land uses not be sited within

500 feet of a freeway, urban roads with 100,000 vehicles per day, and rural roads with

50,000 vehicles per day.




                                              29
                                             b

       Cleveland contends the EIR's air quality impacts analysis violates CEQA because

the EIR's description of existing conditions does not adequately depict the public's

existing exposure to TACs. Cleveland contends the existing conditions description also

fails to identify the approximate number and location of sensitive receptors near planned

transportation projects. SANDAG, however, asserts its existing conditions description is

sufficiently detailed for a program-level EIR. As these contentions focus on the

reasonableness of the EIR's analysis, they present predominately factual questions and

our review is for substantial evidence. (Vineyard, supra, 40 Cal.4th at p. 435; accord,

Smart Rail, supra, 57 Cal.4th at pp. 447-449; Communities for a Better Environment v.

South Coast Air Quality Management Dist. (2010) 48 Cal. 4th 310, 328.)

       To fulfill its information disclosure function, "an EIR must delineate

environmental conditions prevailing absent the project, defining a baseline against which

predicted effects can be described and quantified." (Smart Rail, supra, 57 Cal.4th at

p. 447; see County of Amador v. El Dorado County Water Agency (1999) 76 Cal. App. 4th
931, 953 [without an adequate baseline description, "analysis of impacts, mitigation

measures and project alternatives becomes impossible"]; Guidelines, § 15125, subd.

(a).)14 If the description of the environmental setting " 'is inaccurate, incomplete or




14      Guidelines section 15125, subdivision (a), provides: "An EIR must include a
description of the physical environmental conditions in the vicinity of the project, as they
exist at the time the notice of preparation is published, or if no notice of preparation is
published, at the time environmental analysis is commenced, from both a local and
                                             30
misleading, the EIR does not comply with CEQA. [Citation.] "Without accurate and

complete information pertaining to the setting of the project and surrounding uses, it

cannot be found that the [EIR] adequately investigated and discussed the environmental

impacts of the development project." ' " (Clover Valley Foundation v. City of Rocklin

(2011) 197 Cal. App. 4th 200, 219.)

       In this case, for exposures to TACs, the record shows there was available data

from monitoring stations and mandatory reports with which SANDAG could have

developed a reasoned estimate of the region's existing exposures to TACs. Likewise, for

sensitive receptors, the record shows SANDAG has data showing current population and

land use patterns and current transportation infrastructure from which it could have

developed a reasoned estimate of the number and location of sensitive receptors adjacent

to highways and heavily traveled roadways.

       The fact more precise information may be available during the next tier of

environmental review does not excuse SANDAG from providing what information it

reasonably can now. (Guidelines, § 15144.) Moreover, if known impacts are not

analyzed and addressed in a program EIR, they may potentially escape analysis in a later

tier EIR. (§ 21166; Citizens Against Airport Pollution v. City of San Jose, supra, 227

Cal.App.4th at pp. 807–808; Concerned Dublin Citizens v. City of Dublin, supra, 214

Cal.App.4th at p. 1320; Citizens for Responsible Equitable Environmental Development




regional perspective. This environmental setting will normally constitute the baseline
physical conditions by which a lead agency determines whether an impact is significant."

                                            31
v. City of San Diego, supra, 196 Cal.App.4th at pp. 531-532; Fort Mojave Indian Tribe v.

Department of Health Services, supra, 38 Cal.App.4th at p. 1605.) We, therefore,

conclude there is not substantial evidence to support SANDAG's determination it could

not reasonably provide additional baseline information in the EIR about TACs exposures

and the location of sensitive receptors. The error is prejudicial because it precluded

informed public participation and decisionmaking. (§ 21005, subd. (a); City of Maywood,

supra, 208 Cal.App.4th at p. 386.)

                                              c

       Both the People and Cleveland contend the EIR's analysis of air quality impacts

fails to comply with CEQA because it fails to correlate the transportation plan's adverse

air quality impacts to resulting adverse health impacts. SANDAG again contends its

disclosure efforts are adequate for the program level of environmental review and

producing additional information at this level is infeasible. As with the parties' other

contentions, this contention is predominantly factual and our review is for substantial

evidence. (Vineyard, supra, 40 Cal.4th at p. 435.)

       "Guidelines section 15126.2, subdivision (a) requires an EIR to discuss, inter alia,

'health and safety problems caused by the physical changes' that the proposed project will

precipitate." (Bakersfield Citizens for Local Control v. City of Bakersfield (2004) 124
Cal. App. 4th 1184, 1219 (Bakersfield Citizens).) Accordingly, an EIR must identify and

analyze the adverse health impacts likely to result from the project's air quality impacts.

(Id., at p. 1220; Berkeley Keep Jets Over the Bay Com. v. Board of Port Comrs. (2001)

91 Cal. App. 4th 1344, 1367–1371.)

                                             32
       Here, the EIR identified in a general manner the adverse health impacts that might

result from the transportation plan's air quality impacts. However, the EIR failed to

correlate the additional tons of annual transportation-plan-related emissions to anticipated

adverse health impacts from the emissions. Although the public and decision makers

might infer from the EIR the transportation plan will make air quality and human health

worse, at least in some respects for some people, this is not sufficient information to

understand the adverse impact. (Bakersfield Citizens, supra, 124 Cal.App.4th at p. 1220

[EIR analysis of air quality impacts deficient where public would have no idea of the

health consequences of increased air pollution].)

       While SANDAG contends it is not feasible to provide more definite information at

this juncture, we have not located nor has SANDAG identified any evidence in the record

supporting this contention. Instead, SANDAG impermissibly relies solely on its own

bald assertions of infeasibility contained in the EIR. (City of Maywood, supra, 208

Cal.App.4th at p. 385 [an EIR must contain facts and analysis, not just the agency's bare

conclusions].) Certainly, we recognize there are limitations to the precision of a

program-level analysis. SANDAG is nonetheless obliged to disclose what it reasonably

can about the correlation; it has not done so, and there is not substantial evidence

showing it could not do so. The error is prejudicial because it precluded informed public




                                             33
participation and decisionmaking.15 (§ 21005, subd. (a); City of Maywood, supra, at

p. 386.)

                                              d

                                              i

       To mitigate the transportation plan's air quality impacts, the EIR identified the

following mitigation measures:

       1.     Local jurisdictions should incorporate into their land use decisions certain

measures recommended by the California Attorney General for reducing greenhouse gas

emissions.

       2.     At the next tier of environmental review, SANDAG will and other

implementing agencies should incorporate certain dust control measures into project

specifications for transportation network improvements.

       3.     At the next tier of environmental review, SANDAG will and other

implementing agencies should require any heavy duty off-road vehicles used to construct

transportation network improvements to utilize all feasible measures to reduce specified

emissions to a less than significant level.

       4.     At the next tier of environmental review, SANDAG will and other

implementing agencies should evaluate potential impacts from carbon monoxide, PM10




15     Given this conclusion and its bases, we need not decide the People's conditional
motion for judicial notice of examples of correlative information contained in comparable
EIRs from other jurisdictions.

                                              34
and PM2.5 emissions, and their health risks and, if required, add one or more

recommended mitigation measures to reduce the emissions.

       The EIR further concluded these were the only mitigation measures available at

the program level of environmental review.

                                              ii

       Both the People and Cleveland contend these measures, except for the second,

violate CEQA because they improperly defer mitigation of the transportation plan's

significant air quality impacts. SANDAG once more counters these measures are

adequate for the program level of environmental review.

       This issue is at least partially moot given our conclusion in parts II.C.3.b and c,

ante, as the additional analysis necessary to correct the noted deficiencies will likely

require revisions to related sections of the EIR, including the discussion of mitigation

measures. (Communities for a Better Environment v. City of Richmond, supra, 184

Cal.App.4th at p. 91.) However, we briefly address the People's and Cleveland's

contentions. As these contentions are predominantly factual, our review is for substantial

evidence. (Vineyard, supra, 40 Cal.4th at p. 435.)

       "An EIR shall describe feasible measures which could minimize significant

adverse impacts … ." (Guidelines, § 15126.4, subd. (a)(1).) An EIR may not defer the

formulation of mitigation measures to a future time, but mitigation measures may specify

performance standards which would mitigate the project's significant effects and may be

accomplished in more than one specified way. (Id., subd. (a)(1)(B).)



                                             35
       "Thus, ' " 'for [the] kinds of impacts for which mitigation is known to be feasible,

but where practical considerations prohibit devising such measures early in the planning

process (e.g., at the general plan amendment or rezone stage), the agency can commit

itself to eventually devising measures that will satisfy specific performance criteria

articulated at the time of project approval. Where future action to carry a project forward

is contingent on devising means to satisfy such criteria, the agency should be able to rely

on its commitment as evidence that significant impacts will in fact be mitigated.' " '

[Citation.] Conversely, ' "[i]mpermissible deferral of mitigation measures occurs when

an EIR puts off analysis or orders a report without either setting standards or

demonstrating how the impact can be mitigated in the manner described in the EIR." ' "

(Preserve Wild Santee v. City of Santee, supra, 210 Cal.App.4th at pp. 280–281.)

       In this case, with one exception, the EIR defers the analysis of appropriate

mitigation measures. It also fails to set performance standards and commit SANDAG to

complying with them. Although SANDAG contends no other mitigation is feasible at the

program level of environmental review, we have not located, nor has SANDAG pointed

to, any evidence in the record supporting this contention. Accordingly, we conclude

there is not substantial evidence to support SANDAG's determination the EIR adequately

addressed mitigation for the transportation plan's air quality impacts. The error is

prejudicial because it precluded informed public participation and decisionmaking.

(§ 21005, subd. (a); City of Maywood, supra, 208 Cal.App.4th at p. 386.)




                                             36
                                             4

                                   Agricultural Impacts

                                             a

       The EIR evaluated the transportation plan's agricultural impacts under two

significance thresholds. Under the first threshold, the EIR evaluated the impacts to land

designated prime farmland, unique farmland or farmland of statewide significance under

California's Natural Resources Agency's farmland mapping and monitoring program.16

The EIR concluded implementation of the transportation plan would result in the

conversion of 3,485.09 acres of such farmland by 2050.

       Under the second threshold, the EIR evaluated impacts to all land with existing

agricultural uses regardless of classification, lands subject to Williamson Act contracts,

and lands designated under the California Farmland Conservancy Program Act.17 The




16      According to the EIR, the farmland mapping and monitoring program is used to
identify agricultural resources of 10 acres or more. "Farmlands are classified according
to soil factors, including available water holding capacity, temperature regime, acidity,
depth to the water table, electrical conductivity, flooding potential, erosion hazard,
permeability, rock content, and rooting depth. The best quality land is identified as Prime
Farmland and Farmland of Statewide Importance."

17      According to the EIR, "the Williamson Act [(Gov. Code, § 51200 et seq.)] enables
local governments to enter into contracts with private landowners for the purpose of
restricting specific parcels of land to agricultural or related open space use. In return,
landowners receive property tax assessments that are much lower than normal because
they are based upon farming and open space uses as opposed to full market value."
        The California Farmland Conservancy Program Act (§ 10200 et seq.) encourages
"the long-term, private stewardship of agricultural lands through the voluntary use of
agricultural conservation easements."

                                             37
EIR concluded implementation of the transportation plan would result in the conversion

of 7,023.07 acres of such land by 2050. The conclusion was based on data from the

farmland mapping and monitoring program augmented with data from SANDAG's own

geographic information system.

                                              b

                                              i

       Cleveland contends the EIR violates CEQA by understating the transportation

plan's growth-induced impacts on agricultural lands. As this contention is predominantly

factual, our review is for substantial evidence. (Vineyard, supra, 40 Cal.4th at p. 435.)

       As we have previously indicated, when reviewing the adequacy of an EIR's

disclosures, we are chiefly concerned with whether the EIR reasonably fulfills its

function of facilitating informed decisionmaking. An analysis which understates the

severity of a project's impacts "impedes meaningful public discussion and skews the

decisionmaker's perspective concerning the environmental consequences of the project,

the necessity for mitigation measures, and the appropriateness of project approval."

(Citizens to Preserve the Ojai v. County of Ventura (1985) 176 Cal. App. 3d 421, 431.)

       In this case, both data sets used to analyze the transportation plan's agricultural

impacts have important limitations. The farmland mapping and monitoring program does

not capture information for farmland under 10 acres. In addition, according to

SANDAG, its own geographic information system's inventory of agricultural land may

not include any agricultural lands that went into production after the mid-1990's. The

combined effect of these limitations is that there is not substantial evidence to show the

                                             38
EIR's analysis accounted for impacts to farmland of less than 10 acres put into production

within the last 20 years. The error necessarily prejudiced informed public participation

and decisionmaking because 68 percent of the farmland in the County is between one and

nine acres, with the average farm size being four acres. (§ 21005, subd. (a); City of

Maywood, supra, 208 Cal.App.4th at p. 386.)

       While SANDAG correctly points out CEQA permits the use of data from the

farmland mapping and monitoring program to analyze a project's agricultural impacts

(Guidelines, exhibit G), CEQA does not mandate the use of such data nor does it insulate

an EIR from further scrutiny if the EIR relies on the data. Moreover, because the

transportation plan included the sustainable communities strategy, SANDAG was

required by statute to "gather and consider the best practically available scientific

information regarding resource areas and farmland in the region … ." (Gov. Code,

§ 65080, subd. (b)(2)(B)(v).) By choosing a methodology with known data gaps,

SANDAG produced unreliable estimates of the amount of existing farmland and,

consequently, unreliable estimates of the transportation plan's impacts to existing

farmland. Accordingly, SANDAG failed to comply with its statutory obligation as well

as CEQA's information disclosure requirements.

                                              ii

       Finally, in addition to Cleveland's general contention that the EIR understated the

transportation plan's agricultural impacts, Cleveland raises two specific contentions: (1)

the EIR failed to disclose and analyze the transportation plan's impacts to small farms,

and (2) the EIR's discussion of impacts to agricultural land from growth inaccurately

                                             39
assumed land converted to a rural residential designation would remain farmland.

SANDAG counters Cleveland is precluded under section 21177, subdivision (a), from

raising these two specific contentions because Cleveland never exhausted its

administrative remedies as to them.18 Except to the extent the specific contentions are

subsumed within the general contention, we agree.

       "A CEQA challenge is not preserved 'unless the alleged grounds for

noncompliance with [CEQA] were presented to the public agency orally or in writing by

any person during the public comment period provided by this division or prior to the

close of the public hearing … .' [Citation.] 'Exhaustion of administrative remedies is a

jurisdictional prerequisite to maintenance of a CEQA action.' [Citation.]

       " 'To advance the exhaustion doctrine's purpose "[t]he 'exact issue' must have been

presented to the administrative agency … ." [Citation.] While " 'less specificity is

required to preserve an issue for appeal in an administrative proceeding than in a judicial

proceeding … because, … parties in such proceedings generally are not represented by

counsel … ' [citation]" [citation], "generalized environmental comments at public

hearings," "relatively … bland and general references to environmental matters"

[citation], or "isolated and unelaborated comment[s]" [citation] will not suffice. The

same is true for " '[g]eneral objections to project approval … .' [Citations.]" [Citation.]



18      Section 21177, subdivision (a), provides: "An action or proceeding shall not be
brought pursuant to Section 21167 unless the alleged grounds for noncompliance with
this division were presented to the public agency orally or in writing by any person
during the public comment period provided by this division or prior to the close of the
public hearing on the project before the issuance of the notice of determination."
                                             40
" '[T]he objections must be sufficiently specific so that the agency has the opportunity to

evaluate and respond to them.' " ' [Citation.]

       " ' "The petitioner bears the burden of demonstrating that the issues raised in the

judicial proceeding were first raised at the administrative level. [Citation.]" [Citation.]

An appellate court employs a de novo standard of review when determining whether the

exhaustion of administrative remedies doctrine applies.' " (Citizens for Responsible

Equitable Environmental Development v. City of San Diego, supra, 196 Cal.App.4th at

p. 527.)

       Cleveland has not met its burden in this case. Before SANDAG approved the

EIR, Cleveland submitted a letter commenting on the EIR's analysis of agricultural

impacts from growth as follows: "[T]he [EIR] states that approximately 10,500[19] acres

of agricultural land will be impacted due to regional growth and land use change by the

year 2050. [Citations.] The [EIR] also acknowledges that its regional growth projections

are based on current planning assumptions for San Diego County and the jurisdictions

therein. [Citation.] However, the EIR for the County's current General Plan update,

which by definition reflects current planning assumptions (as of 2011), shows that the

General Plan expects 55,963 acres of agricultural land to convert to non-agricultural uses

by the year 2030. [Citation.] Even though they account for conditions expected to exist




19     This figure apparently represents the combined total of the impacts identified
under both significance thresholds (see pt. II.C.4.a, ante).
                                             41
20 years sooner, these impacts are more than five times greater than the impacts

identified in the [transportation plan's EIR].

       "It is not clear how the [EIR] could use current planning assumptions for growth

and determine that there will be only 10,500 acres of agricultural land impacted, when the

current plans on which it bases its assumptions assume there will be more than five times

as many acres impacted. SANDAG must explain if there is a basis for this discrepancy.

Without any such explanation, the [EIR] appears to severely underestimate the amount of

agricultural land that will be impacted, in contravention of CEQA. [¶] In sum, the

[EIR's] failure to accurately account for impacts to agricultural land renders it inadequate

as a matter of law."

       Even read liberally, Cleveland's comment letter did not fairly apprise SANDAG

that Cleveland had specific concerns about the EIR's handling of impacts to small farms

and lands redesignated rural residential. Instead, Cleveland's comment letter focused on

the discrepancy between SANDAG's estimate of overall growth-induced impacts and the

County's estimate of overall growth-induced impacts. Cleveland cites to no other place

in the record where any other person or organization raised specific concerns about the

EIR's handling of impacts to small farms and lands designated rural residential.

Consequently, Cleveland has not demonstrated exhaustion of administrative remedies as

to these concerns.




                                                 42
                                            III

                                     DISPOSITION

      The judgment is reversed to the extent the superior court determined the EIR

failed to adequately analyze the transportation plan's greenhouse gas emissions impacts.

The judgment is affirmed to the extent the superior court determined the EIR failed to

adequately address the mitigation measures for the transportation plan's greenhouse gas

emissions impacts. The judgment is modified to incorporate this court's decision on the

cross-appeals. The matter is remanded to the superior court with directions to enter a

modified judgment and order the issuance of a peremptory writ of mandate conforming to

the Supreme Court's decision in Cleveland II and to this court's decision on remand. The

People and Cleveland are awarded their appeal and cross-appeal costs.




                                                                      McCONNELL, P. J.

I CONCUR:




IRION, J.




                                            43
BENKE, J., Dissenting.

       Our Supreme Court in Cleveland National Forest Foundation v. San Diego

Association of Governments (2017) 3 Cal.5th 497, 504 (Cleveland II), held that defendant

San Diego Association of Governments (SANDAG) did not abuse its discretion by

refusing in a 2011 environmental impact report (EIR), which accompanied its 2050

Regional Transportation Plan and Sustainable Communities Strategy (Plan), to engage in

an analysis of consistency of projected 2050 regional greenhouse gas (GHG) emission

impacts with the state-wide reduction goals set forth in a 2005 Executive Order issued by

then Governor Schwarzenegger. In reaching its decision, the Supreme Court noted that

the majority's November 24, 2014 opinion, as modified on December 16, 2014

(Cleveland National Forest Foundation et al. v. San Diego Association of Governments

et al. (D063288) [nonpub opn.] (Cleveland I)), identified additional alleged deficiencies

in the 2011 EIR other than the consistency analysis of GHG emission impacts out to

2050. (Cleveland II, supra, at p. 519.) With respect to these alleged additional

deficiencies, the Supreme Court "express[ed] no view on how, if at all, [its] opinion

affect[ed] their disposition." (Ibid.)

       Following remand, Cleveland National Forest Foundation, Sierra Club, Center for

Biological Diversity, Creed-21, and Affordable Housing Coalition of San Diego County

(plaintiffs), along with intervenor State of California (State), moved this court to reissue

Cleveland I as modified by the Supreme Court in Cleveland II. Plaintiffs and State

contended Cleveland I as modified allegedly continues to provide "important guidance on
issues that are very likely to recur and that are of continuing public interest throughout

the state."

       SANDAG opposed this request, arguing Cleveland I was moot. In support of this

argument, SANDAG noted that the 2011 EIR had been superseded by a 2015 EIR that

accompanied SANDAG's 2015 Plan, as was recognized by the Supreme Court in

Cleveland II (Cleveland II, supra, 3 Cal.5th at pp. 510–511); that in preparing the 2015

EIR, SANDAG had considered Cleveland I; that the 2015 EIR included updated

information and analysis, as was also recognized by the Supreme Court in Cleveland II

(id. at p. 518); and perhaps most importantly, that neither plaintiffs nor State challenged

the 2015 EIR.

       The majority agrees with plaintiffs and State and thus has reissued Cleveland I as

modified by Cleveland II. (For ease of reference, I will refer to modified Cleveland I as

"Cleveland III.") In explaining why Cleveland III allegedly is not moot, the majority

notes that "there is no evidence [in the record] indicating the [2011] EIR . . . has been

decertified and can no longer be relied upon for the current version or future versions of

the [2050] transportation plan," and also that "there is no evidence indicating these

environmental review documents [associated with the 2015 Plan and EIR] addressed this

court's concerns about any of the [2011] EIR's other analytical deficiencies."

       Thus, the majority concludes Cleveland III "may still be able to provide [plaintiffs]

and [State] with effective relief because correcting the defects in the [2011] EIR may

result in modifications to the current version or future versions of the [2050]

transportation plan." (Italics added.) In reaching this conclusion, the majority notes that

                                              2
SANDAG will have an "opportunity to demonstrate whether and how it may have

already addressed the [2011] EIR's identified deficiencies when it submits its return to the

peremptory writ of mandate."

       I oppose reissuing Cleveland I as modified (i.e., Cleveland III) because I conclude

the superseded 2011 EIR is most likely moot as a result of the certification of the 2015

EIR accompanying the 2015 Plan.1 I say "most likely" because the determination of

whether the case is moot (or partially moot) should be made by the trial court on remand

and not by this court.

       The majority's reasoning in support of issuing Cleveland III actually supports

remand of the mootness issue to the trial court. As noted, the majority reasoned there is

"no evidence" that the 2011 EIR "can no longer be relied upon for the current version or

future versions of the [2050] transportation plan." While this may be true (even though

the 2011 EIR relies on stale facts and law that are no longer current), by the same




1        " ' "[A]lthough a case may originally present an existing controversy, if before
decision it has, through act of the parties or other cause, occurring after the commencement
of the action, lost that essential character, it becomes a moot case or question which will not
be considered by the court." ' [Citations.]" (Consumer Cause, Inc. v. Johnson & Johnson
(2005) 132 Cal. App. 4th 1175, 1183.) However, as the Supreme Court in Cleveland II
recognized, a moot question need not be dismissed if it "presents an important question of
law that is likely to recur yet evade review. . . ." (Cleveland II, supra, 3 Cal.5th at p. 511,
italics added.) Conversely, courts of review also recognize that they should refrain from
exercising their inherent discretion to revolve moot issues on appeal that are largely factual.
(See e.g., Giles v. Horn (2002) 100 Cal. App. 4th 206, 228 ["Because plaintiffs' claim is a
particularly factual determination that must be resolved on a case-by-case basis, dependent
upon the specific facts of a given situation, it is not one on which we would exercise our
discretion to address on the merits, despite the fact that it is moot"].) Here, it appears none of
the remaining issues addressed by the majority in Cleveland III involve questions of law,
much less "important" ones. (See Cleveland II, at p. 511.)
                                                3
reasoning the opposite also may be true. As a court of review, we do not know whether

one or more of the remaining issues in the 2011 EIR is moot because our record is

insufficient to make that determination.

       I, for one, am unwilling to speculate on whether plaintiffs and State may or may

not be afforded "effective relief" by issuing Cleveland III, particularly when these

remaining issues are predominately factual as the majority correctly notes. (See Maj.

Opn., p. 19 [whether the 2011 EIR adequately addressed mitigation for the 2011 Plan's

GHG emissions]; p. 24 [whether the 2011 EIR's analysis of project alternatives was

reasonable]; and pp. 22, 30 [whether the 2011 EIR's analysis of air quality impacts was

reasonable].) Of course, we can eliminate the guesswork and alleviate the confusion

Cleveland III may potentially create, including on the issue of which party or parties, if

any, prevailed in the litigation, simply by sending the case back to the trial court.2 On

remand, the court then can receive additional evidence and briefing on the mootness issue

and resolve the case accordingly.


                                                                                      BENKE, J.



2       It is axiomatic that the question of whether a party is a prevailing party is best left to
the trial courts. (Nestande v. Watson (2003) 111 Cal. App. 4th 232, 238 [whether a party has
met the statutory requirements for an award of attorney fees is a question best decided by the
trial court in the first instance]; Schmier v. Supreme Court (2002) 96 Cal. App. 4th 873, 877–
878 [whether one is a prevailing party for purposes of Code of Civ. Proc., § 1021.5 is a
factual pragmatic inquiry generally left to the trial court].) This is yet another reason for the
case to be remanded, as I disagree with Cleveland III's award of costs to plaintiffs and State
because SANDAG prevailed on what I and the trial court in its November 30, 2012 order
considered to be the overarching issue in this case that was decided by the Supreme Court in
Cleveland II.
                                                4